The opinion of the court was delivered by
Bennett, J.
This is a case where a parol award would be sufficient, although the submission was in writing. Marsh v. Packer, 20 Vt. 198.
But we see no objection to the correction of the mistake by the arbitrator. When arbitrators have once made and published their award, their powers are so far spent that they cannot revive them, so as to malee any amendments of the award, which could by possibility include the essential merits of the case, or in any way affect them.
The mistake corrected was purely a clerical omission of the word “dollars,” and its connection did not, and could not involve a reconsideration of the merits. . It is not even like a correction of an error *243in calculation, which, might involve a consideration of the merits of the controversy. The case of Newman v. Labeaume, 9 Missouri, 30, cited in Caldwell on Arbitration, p. 293, is much like the present in principle. The statute required an award to be attested, and it was held, that though it had been delivered without the attestation, yet the arbitrators might amend it in that particular, and by the amendment, it was made effective as an award.
The defendant cannot well object to the arbitrator’s striking out the three dollars for his fees. If in so doing the arbitrator transcended his authority, the effect would be to leave the award three dollars larger than the judgment of the county court.
Judgment affirmed.